         Case 5:20-cr-00323-JKP Document 46 Filed 07/29/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT                           JUL    29 2020
                             WESTERN DISTRICT OF TEXAS                          tLI!V\,   ..J.
                                                                                                 r.crDIr'T
                                                                                                     I"..'

                                     Wi(IikPD                                                ISTJ3F OF TEXAS

 UNITED STATES OF AMERICA,

                       Plaintiff,                     [
                                                                                  ./


                                                         COUNT 1: 21 U.S.0 § 846, 841(a)(1)
                                                                                                    JKP
                                                      and 841(b)(1)(A) Conspiracy to Possess
 V.                                                   with Intent to Distribute 50 grams or
                                                      more of Methamphetamine;
MICHAEL ALMENDAREZ (1),                               ) COUNT 2: 21 U.S.0 § 841(a)(1),
BLAKE OGG (2),                                        841(b)(1)(A) & 18 U.S.0 § 2, Possession
LUIS RAMOS (3),                                       with the Intent to Distribute 50 grams
THOMAS MCDAVID (4),                                   or more of Methamphetamine, Aiding
                                                      and Abetting;
                   Defendants,                        I COUNT 3: 18 U.S.C. § 922(g)
                                                      Possession of a Firearm by a Convicted
                                                      Felon;
                                                      I COUNTS 4-5: 18 U.S.C. § 924(c)
                                                      Possession of a Firearm in Furtherance
                                                      of a Drug Trafficking Offense]

THE GRAND JURY CHARGES:

                                         COUNT ONE
                        [21 U.S.C. § 846, 841(a)(1)   and 841(b)(1)(A)1

       That on or about July 7, 2020, in the Western District of Texas, Defendants,

                               MICHAEL ALMENDAREZ (1),
                                    BLAKE OGG (2),
                                   LUIS RAMOS (3),
                                 THOMAS MCDAVID (4),


and others unknown to the Grand Jury, did unlawfully, knowingly and intentionally combine,

conspire, confederate and agree together and with each other to distribute and possess with intent

to distribute a controlled substance, which offense involved 50 grams or more of

Methamphetamine (Actual), a Schedule II Controlled Substance, in violation of Title 21, United

States Code, Sections 846, 84l(a)(1) and 841(b)(1)(A).
         Case 5:20-cr-00323-JKP Document 46 Filed 07/29/20 Page 2 of 4




                                          COUNT TWO
                   11 U.S.C.      841(a)(fl & 841(b(11(A) and 18 U.S.C. 2          1


         That on or about July 7, 2020, in the Western District of Texas,
                                                                          Defendants,

                                MICHAEL ALMENDAREZ (1)
                                     BLAKE OGG (2),
                                    LUIS RAMOS (3),
                                  THOMAS MCDAVID (4),

 did unlawfully, knowingly and intentionally aid and abet each other to
                                                                          possess with intent to
 distribute a controlled substance, which offense involved 50 grams or
                                                                         more of Methamphetamine
 (Actual), a Schedule II Controlled Substance, in violation of Title 21,
                                                                         United States Code,
 Sections 846, 841(a)(1) and 841(b)(1)(A) , and Title 18 United States
                                                                       Code Section 2.


                                        COUNT THREE
                                       [18 U.S.C. § 922(g)1

        On or about July 7, 2020, in the Western District of Texas, Defendant,

                               MICHAEL ALMIENDAREZ (1),
having been convicted of a crime punishable by imprisonment for a term
                                                                       exceeding one year did
knowingly possess in and affecting commerce a firearm, to wit: a Smith and
                                                                           Wesson Model
SD4OVE handgun, Serial Number FCB3712 , which had been
                                                       transported in interstate
commerce, in violation of Title 18, United States Code, Sections 922(g) and
                                                                            924(a)(2).


                                        COUNT FOUR
                                      [18 U.S.C. § 924(c)]

       That on or about July 7, 2020, in the Western District of Texas,
                                                                        Defendant,

                               MICHAEL ALMENDAREZ (1L
          Case 5:20-cr-00323-JKP Document 46 Filed 07/29/20 Page 3 of 4



 did knowingly carry and use a firearm, to wit: a Smith and Wesson Model SD4OVE handgun,

 Serial Number FCB3712, during and in relation to, and did possess said firearm in furtherance

 of, a drug trafficking crime for which he may be prosecuted in a court of the United States, that

 is Conspiracy to Possess and Possession with I intent to Distribute 50 grams or more of

 Methamphetamine in violation of Title 21 United States Code Sections 846 and 841(a)(l) as

alleged in Counts One and Two of this indictment, in violation of Title 18, United States Code,

Sections 924(c).


                                          COUNT FWE
                                       [18 U.S.C. § 924(c)J

        That on or about July 7, 2020, in the Western District of Texas, Defendant,

                                       LULS RAMOS (3),

did knowingly carry and use a firearm, to wit: a Sig Sauer Model P365 handgun, Serial Number

66A707727, during and in relation to, and did possess said firearm in furtherance of, a drug

trafficking crime for which he may be prosecuted in a court of the United States, that is

Conspiracy to Possess and Possession with I intent to Distribute 50 grams or more of
        Case 5:20-cr-00323-JKP Document 46 Filed 07/29/20 Page 4 of 4



Methamphetamine in violation of Title 21 United States Code Sections 846 and 841(a)(l) as

alleged in Counts One and Two of this indictment, in violation of Title 18, United States Code,

Sections 924(c).

                                                    A TRUE BILL,



       JOHN F. BASH
       UNITED STATES ATTORNEY
By:        C)/L/          Sor:
       Sam L. Ionder
       Assistant United States Attorney




                                               4
